We concur in the court's decision sustaining the trial court's ruling on the *Page 76 
motion to suppress. We must respectfully dissent, however, from the majority decision on the speedy trial issue.
Our analysis of the issue presented leads us to the conclusion that the law, which the Supreme Court has repeatedly held must be carefully complied with (State v. Pudlock (1975),44 Ohio St.2d 104; State v. Lee, supra; and State v. Singer,supra) requires that any trial setting or continuance beyond the statutory limits, not clearly within the permissible extensions set out in R. C. 2945.72, must be with the defendant'spersonal agreement on the record. This can be accomplished only by defendant's signature on an entry specifically agreeing to a setting beyond time or by his verbal agreement in open court.
In analyzing this problem, it is important to differentiate three distinct situations: (1) an extension under R. C.2945.72(H) "on the accused's own motion," (2) an extension under (H) for "the period of any reasonable continuance granted other than upon the accused's own motion," and (3) an extension based on a waiver by the accused of his right to trial within the applicable time limits. Unfortunately, the majority opinion does not make these distinctions completely clear.
On the facts before us, the legality of the delayed setting in this case can only be based on the third proposition that the defendant waived his statutory right to a speedy trial by the agreement of his attorney to the setting and by his silence in court when, after a hearing on bond setting, the date was announced.
Is it possible to say that counsel's agreement and the defendant's silence rendered the trial setting a continuance2
granted "on the accused's own motion"? We think not. The words are perfectly clear. To conclude that an acquiescence in or agreement to an extended trial date is a *Page 77 
continuance "on the accused's own motion" is to twist the clear language of the statute. As judge Keefe put it in Davis,
"whether mere acquiescence in a trial setting can fairly be equated with a motion * * * seems highly questionable." (Page 105.)
Was the trial setting a "reasonable continuance granted other than upon the accused's own motion"? The courts have consistently held that the reason and necessity for a continuance beyond time must be affirmatively set out on the record. State v. Lee, supra; Oakwood v. Ferrante (1975), 44 Ohio App.2d 318;  State v. Williams, unreported, First Appellate District, No. 95, May 17, 1976. In this case the record shows no reason why the trial was set beyond the statutory ninety days.
It follows, then, that the legal justification for the delayed trial date can only be based on the hypothesis that thedefendant waived his right to a statutory speedy trial. For that reason we are of the opinion that such waiver must be completely clear from the record. Our conclusion is grounded on Judge Keefe's lucid concurrence in Davis and on the following reasoning.
The Supreme Court has clearly held that the prosecution andthe trial courts have the mandatory duty of complying with R. C.2945.71 through 2945.73. State v. Singer, supra. These statutes, then, vest in the defendant a valuable right, namely, the right to be tried within specific time periods or be discharged. If this right is to be waived, the defendant must do so knowingly. Only by having the defendant waive in open court or execute a written waiver can the record be clear that there was a knowing waiver.
There can be no question that a defendant has a right to be present at every critical stage of a trial. Certainly, the waiver of a right to be tried within a certain period or be dismissed is of critical importance to him. Granted that we are not here involved with the constitutional right to a speedy trial, the fact is that these statutes were enacted by the legislature to implement that constitutional guarantee. Accordingly, they must be deemed to have a high degree of consequence and courts should not countenance *Page 78 
their waiver casually or by accident. Since mere acquiescence is not enough, State v. Singer, supra, then knowing agreement is required.
It has been argued that the agreement of defendant's counsel should be sufficient. We cannot concur. If the defendant's personal agreement is necessary to waive his right to be present at a deposition or his right to accompany the jury on a view of the premises, why should his personal agreement not be required in giving up the much more important right to either be tried or dismissed? Furthermore, it appears obvious that failing to obtain the defendant's personal waiver or agreement on the record can lead only to claims of error on appeal and further undermine the finality of the judgment.
We cannot agree in its affirmance in Davis the Supreme Court endorsed the majority holding of this court in that case. The basis of our majority decision was that (1) the agreement of counsel to the extended trial date amounted to a continuance on the defendant's "own motion" and (2) since no constitutional right was involved, such agreement could be by defendant's attorney, without the defendant's personal affirmative assent. As we read the Supreme Court's decision, it held no more than that the trial court, under R. C. 2945.72(H), had discretion to grant a reasonable continuance and that its conclusion that it had no discretion was in error. The Supreme Court remanded the case for a determination by the trial court as to whether the continuance it had granted was a reasonable one. It did not adopt this court's rationale in regard to the effect of the attorney's agreement to the delayed trial date.
We must, therefore, respectfully dissent from the court's ruling on the first two assignments of error.
2 We read the Supreme Court's decision in Singer to say that the initial setting of a case for trial is not the granting of a "continuance" under R. C. 2945.72(H). However, it would appear that a setting beyond time, reasonable in length, with a legitimate explanation of the reason for delay and journalized within time, would fall within the intent of R. C. 2945.72(H). *Page 79